UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4178


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD GILL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cr-00577-RDB-1)


Submitted:   July 28, 2016                 Decided:   August 2, 2016


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Murtha, MURTHA, PSORAS & LANASA LLC, Lutherville,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Paul E. Budlow, Assistant United States Attorney,
Baltimore, Maryland for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Edward Gill was convicted by a jury of one count of

armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d),

and   (f)    (2012),    and     one    count    of   brandishing      a    firearm      in

furtherance of a crime of violence in violation of 18 U.S.C. §

924(c) (2012).         Gill was sentenced to 300 months for the bank

robbery and 180 months consecutive on the brandishing count, for

a total sentence of 480 months of imprisonment.                    On appeal Gill

asserts that bank robbery may be accomplished by intimidation

only and thus argues that it is not a crime of violence.                           Based

on this premise, Gill raises two issues:                      (1) whether his §

924(c) conviction must be reversed because federal bank robbery

is not a crime of violence in the wake of Johnson v. United

States, 135 S. Ct. 2551 (2015); and (2) whether the district

court erred in sentencing him as a career offender because armed

bank robbery no longer constitutes a crime of violence after

Johnson.      We affirm.

      We review both issues for plain error only because Gill

raises the issues for the first time on appeal.                       United States

v. Olano, 507 U.S. 725, 732 (1993).                  Both issues fail, however,

based on our recent opinion in United States v. McNeal, 818 F.3d
141   (4th    Cir.     2016).         In   McNeal,   we   held   that          taking   by

intimidation under § 2113(a) involves the threat to use physical

force   and    thus    armed     bank      robbery   is   a   crime       of    violence

                                            2
pursuant    to    18    U.S.C.    § 924(c)(3)(A).      Id.   at    153.     Thus,

because    we    find   both     of   Gill’s   arguments   are    foreclosed   by

McNeal, we affirm his convictions and sentence.                  We deny Gill’s

pro se motion to amend and dispense with oral argument as the

appeal facts and legal contentions are adequately presented in

the materials before this Court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          3